August 28, 1964


Mr. Bill Clayton                     Opinion No. C- 303
Texas Legislative Council
P. 0. Drawer D                       Re:   Whether it would be consti-
Capitol Station                            tutional for the Legislature
Austin, Texas                              to provide that districts
                                           created under Article 7880-1
                                           through 7880-14721 could au-
                                           thorize terms of office for
                                           the members of the governing
                                           bodies of the districts to
Dear Mr. Clayton:                          be for more than two years.
          You have requested an opinion from this office concerning:
          I,   .whether or not it would be consti-
     tutional'for the legislature to provide that
     districts created under V.A.C.S., Article 7880-l
     through 7880-147~1 could authorize terms of
     office for the members of the governing bodies
     of the districts to be for more than two years."
         In this connection you have stated that the:
         I,   .House Interim Committee to Study the
    Protection and Development of Soil and Water
    Resources has been requested to consider proposing
    legislation to allow water districts to provide
    for four-or six-year terms of office for members
    of the governing bodies of the districts. . . .'
          Article XVI, Section 30 of the Constitution of Texas,
provides in part that:
          "The duration of all offices not fixed by
     this $onstitution shall never exceed two years.
     . . .
          Article XVI, Section 30a of the Constitution of Texas,
provides that:

                            -1446-
Mr. Bill Clayton, page 2 (C- 303)


         "The Legislature may provide by law that
    the members of the Board of Regents of the State
    University and boards of trustees or managers of
    the educational, eleemosynary, and penal institutions
    of the State, and such boards as have been, or may
    hereafter be established by law, may hold their
    respective offices for the term of six (6) years,
    one-third of the members of such boards to be
    elected or appointed every two (2) years in such
    manner as the Legislature may determine; vacancies
    in such offices to be filled as may be provided
    by law, and the Legislature shall en$ct suitable
    laws to give effect to this section.
          In the case of San Antonio Independent School District
v. State, 173 S.W. 525 (Tex.Civ.App. 1913, error ref.), the
Court, in commenting upon whether Article XVI, Section 30a of the
Constitution of Texas was applicable to the term of office of
members of the board of trustees of an independent school district,
stated that:
               .The boards enumerated in the Constitu-
     tion /iirticleXVI, Section 30a7 are clearly all
     state-boards, or boards of thF state . . .
          II
           . * .
          "If the Legislature in preparing the consti-
     tutional amendment had Intended all boards elected
     or appointed, whether state, county, or municipal,
     no mention would have been made of certain state
     boards; but the amendment would have been formulated
     so as to have included public boards of every des-
     cription. . . .
          !I
           . . .
          "We cannot agree to the proposition that
     the members of the San Antonio school board are
     state officers or members of a state board, and
     we conclude that Section 30a has no application
     to any but state boards. . . .I' (Emphasis added)
          Subsequent to the decision in San Antonio Independent
School District v. State, supra, the Supreme Court of Texas in
the case of Lower Colorado River Authority v. McGraw, 125 Tex.
268, 83 S.W.2d b29 (1935) in discussing Article m,    Section 30a
of the Constitution of Teias, stated that:


                          -1447-
Mr. Bill Clayton, page 3 (C- 303,)


               .It Is settled that this constitutional
     provision refers to state boards. . . .'
          In the case of Ranker v. Jefferson County Water Control
and Improvement District, 277 S W 2d 130 (T   Civ.App. 1953, error
ref., n.r.e.1, the Court held in its oplnlo?that:
          "The District was organized under and by
     authority of Section 59, Article 16, of the
     Constitution, Vernon's Ann.St. and Article 7880-l
     to 7880-1472, Vernon's Texas Civil Statutes. . . .
          11
           . . .
          "Districts, including Water Control and
     Improvement Districts, created by or pursuant
     to statutes enacted under the aforesaid orovi-
     slons of the Constitution have been consistently
     recognized by our courts as being political sub-
     divisions of the State which perform governmental
     i%nctions and which stand upon the same footing
     as counties and other political subdivisions es-
     tablished by law. Wlllacy C    t wt     c t1
       d Improvement D         1 ?nAEen&%h    'y&1;'
     '%x. 320, 177 S.W'%,;~:    . . .' @mph&is
     added)
          The cases of San Antonio Independent School District
                                    River Authority v. McGraw,
                        that the provisions of Article XVI
                                of Texas, allowing terms 0;
office in excess of two (2) years, has no application to any
but state boards. In turn, the case of Banker v. Jefferson
County Water Control and Improvement District, su ra, d
~clAO-l't"ErZ,"EE
ta
7880-14721 are political subdivisions rather than'state boards.
          In view of the foregoing, we are of the opinion that
the term of office of the members of the board of directors of
those districts created pursuant to Article 7880-l through Article
7880-147~1 is controlled by Article XVI, Section 30 of the Consti-
tution of Texas, and would therefore be limited to a term of two
(2) years. Any lengthening of this term of office beyond the
period of two (2) years would require a constitutional amendment.
                      SUMMARY
          The term of office of the members of the
     board of directors of a district created pursuant

                           -1448-
Mr. Bill Clayton, page 4 (C- 303)


     to Article 7880-i    through Article 7880-147~1
     is controlled by    Article XVI, Section 30 of
     the Constitution    of Texas, and would be limited
     to a term of two    (2) years.
                                Very truly yours,
                                WAQGONER CARR
                                Attorney General



                                      Pat Bailey
                                      Assistant
PB:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Malcolm Quick
Charles Swanner
James Strock
Paul Phy
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                             -1449-